—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 2, 1997, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 3V2 to 7 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record. Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.